Citation Nr: 1232121	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  07-03 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left eye conjunctivitis and chalazion. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to March 1954. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In February 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  In a June 2010 decision, the Board denied the instant claim.  The Veteran appealed and in a January 2012 memorandum decision, the Court of Appeals for Veterans Claims (Court), vacated the Board's decision and remanded the matter for further proceedings consistent with the decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the January 2012 decision, the Court found that the Veteran had adequately identified records that he was seeking VA to retrieve from the "St. Albans VA Hospital" for the time frame subsequent to 1982-1983.  Consequently, as the RO did not attempt to obtain records from this facility for this time frame, the Court concluded that VA had not satisfied its duty to assist.  Consequently, on remand, the RO/AMC should attempt to obtain any records of treatment or evaluation of the Veteran for left eye disability from St. Albans VA Hospital from 1982 to the present.   The RO/AMC should also obtain any additional VA records of treatment for left eye disability from February 2007 to the present.  Additionally, the RO/AMC should ask the Veteran to identify any additional sources of treatment or evaluation he has received for left eye disability since February 2007 and should attempt to secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  Further, as the case is being remanded anyway, the RO/AMC should provide the Veteran with an updated VCAA notice letter, which satisfies the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006), pertaining to VCAA notice for claims to reopen.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.   The RO/AMC should provide the Veteran with an updated VCAA notice letter, which satisfies the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006), as it pertains to VCAA notice for claims to reopen.   

2.  The RO/AMC should attempt to obtain any records of treatment or evaluation of the Veteran for left eye disability from St. Albans, New York, VA Hospital from 1982 to the present.  The RO/AMC should also obtain any additional VA records of treatment or evaluation for left eye disability from February 2007 to the present.  Additionally, the RO/AMC should ask the Veteran to identify any additional sources of treatment or evaluation he has received for left eye disability since February 2007 and should attempt to secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

3.  If the results of the above actions suggest the need for any further development, the RO/AMC should conduct such further development.

4.  The RO/AMC should then readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



